DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2022 has been entered.

Status of the Claims 
This Office Action is responsive to the amendment filed November 15, 2022. As directed by the amendment: Claim 1 has been amended. Claim 12 is newly added. Claims 1-12 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: In ll. 16, the phrase “wherein the first retractor is spaced apart from the second retractor” should be re-written --wherein the first rigid retractor is spaced apart from the second rigid retractor--.  Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan. Jr. (US 4,934,352) in view of Mire et al. (US 2013/0103103), herein referred to as Mire, and further in view of Menendez et al. (US 2013/0204091), herein referred to as Menendez. 
Regarding claims 1, 11, Sullivan, Jr. discloses a surgical method (Abstract) comprising: creating an incision in a patient (figure 11), inserting a first rigid retractor (100) by hand in the patient (col. 4, ll. 16-19), inserting a second rigid retractor (another element 100) by hand in the patient (col. 4, ll. 16-19), wherein the first rigid retractor (100) and the second rigid retractor (another element 100) are each inserted independent of one another (figure 11) for independent maneuverability (figure 11), using the first rigid retractor (100) and the second rigid retractor (another element 100) to retract tissue in the patient (figure 11), wherein the first rigid retractor (100) is spaced apart from the second rigid retractor (another element 100).
Next, Sullivan, Jr. lacks inserting the first rigid retractor by hand in the patient in an anterior position relative to a disc space and inserting the second rigid retractor by hand in the patient in a posterior position relative to the disc space.
However, Mire teaches inserting a first rigid retractor (48) (figure 4) by hand in the patient (¶54, ¶56) in an anterior position relative to a disc space (figure 3) and inserting a second rigid retractor (50) (figure 4) by hand in the patient (¶54, ¶56) in a posterior position relative to the disc space (figure 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sullivan, Jr.’s method with the steps of inserting the first rigid retractor by hand in the patient in an anterior position relative to a disc space and inserting the second rigid retractor by hand in the patient in a posterior position relative to the disc space as taught by Mire, since such a modification would treat a patient’s spine.
Thus, the modified Sullivan, Jr.’s method is capable of removing at least one of the first rigid retractor (100 of Sullivan, Jr.) and the second rigid retractor (another element 100 of Sullivan, Jr) from the patient but lacks inserting an assembly blade that is mounted to a table and hands-free, wherein the assembly blade is coupled to one of a plurality of articulating arms each with independent movability relative to the other articulating arm, wherein the each articulating arm is configured to translate and angulate, each of the articulating arms including at least three articulating linkages pivotally coupled to each other.
However, Menendez teaches inserting an assembly blade (1000, 2000, or 3000) that is mounted to a table (12) and hands-free (figure 1), wherein the assembly blade (1000, 2000, or 3000) is coupled to one of a plurality of articulating arms (50, 60, 80) each with independent movability (¶25) relative to the other articulating arm (50, 60, 80), wherein the each articulating arm (50, 60, 80) is configured to (i.e. capable of) translate and angulate (¶25), each of the articulating arms (50, 60, 80) including at least three articulating linkages pivotally coupled to each other (see figure 1 below).

    PNG
    media_image1.png
    614
    754
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Sullivan, Jr.’s method with the steps of inserting an assembly blade that is mounted to a table and hands-free, wherein the assembly blade is coupled to one of a plurality of articulating arms each with independent movability relative to the other articulating arm, wherein the each articulating arm is configured to translate and angulate, each of the articulating arms including at least three articulating linkages pivotally coupled to each other as taught by Menendez, since such a modification would allow the surgeon to perform additional steps if necessary by being hands free. 
The modified Sullivan, Jr.’s method further lacks wherein the assembly blade is attached to a handle portion at a proximal end of the assembly blade via a hinge mechanism disposed between the assembly blade and the handle portion, wherein the hinge mechanism is configured to allow the assembly blade and the handle portion to rotate about a point with respect to each other, wherein the handle portion is elongated from a distal end to the proximal end, and the distal end includes a curved portion configured to allow pulling of the assembly wherein the hinge mechanism enables the assembly blade to move and lock in multiple different positions relative to the handle portion, wherein the hinge mechanism is a push button type mechanism that when pushed allows the handle portion and the assembly blade to be positioned through varying angles with respect to each other and when released will lock the assembly blade into a desired position.
However, Sullivan, Jr. teaches an assembly blade (12) is attached to a handle portion (18) at a proximal end of the assembly blade (12) (figure 1) via a hinge mechanism (figure 2) disposed between the assembly blade (12) and the handle portion (18), wherein the hinge mechanism (figure 2) is configured to (i.e. capable of) allow the assembly blade (12) and the handle portion (18) to rotate about a point with respect to each other (col. 3, Il. 58-68 and col. 4, Il. 1-10, figure 2), wherein the handle portion (18) is elongated from a distal end (figure 1) to the proximal end (figure 1), wherein the hinge mechanism (figure 2) enables the assembly blade (12) to move and lock in multiple different positions (col. 3, ll. 58-68 and col. 4, Il. 1-10) relative to the handle portion (18), wherein the hinge mechanism (figure 2) is a push button type mechanism (22) that when pushed allows the handle portion (18) and the first blade portion (12) to be positioned through varying angles with respect to each other (col. 3, Il. 58-68 and col. 4, ll. 1-10) and when released may lock the portions into a desired position (col. 3, Il. 58-68 and col. 4, Il. 1-10). In addition, Sullivan, Jr. teaches an alternative embodiment of a handle portion (figure 8), wherein the handle portion (108) is elongated from a distal end (figure 8) to the proximal end (figure 8), and the distal end includes a curved portion (portion of element 108) configured to (i.e. capable of) allow pulling of the assembly blade.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Sullivan, Jr.’s method with the assembly blade is attached to a handle portion at a proximal end of the assembly blade via a hinge mechanism disposed between the assembly blade and the handle portion, wherein the hinge mechanism is configured to allow the assembly blade and the handle portion to rotate about a point with respect to each other, wherein the handle portion is elongated from a distal end to the proximal end, and the distal end includes a curved portion configured to allow pulling of the assembly blade, wherein the hinge mechanism enables the assembly blade to move and lock in multiple different positions relative to the handle portion, wherein the hinge mechanism is a push button type mechanism that when pushed allows the handle portion and the assembly blade to be positioned through varying angles with respect to each other and when released will lock the assembly blade into a desired position as taught by Sullivan, Jr., since such a modification would provide a handle that is disposed at a different angle of orientation with respect to the blade which would be desirable for some individuals’ anatomical make-up and some surgical procedures (col. 3, Il. 54-58). Furthermore, a handle with a curved portion would permit an ergonomic fit for the fingers to easily extend around the handle.
Regarding claim 2, the modified Sullivan, Jr.’s method has wherein the first rigid retractor (100 of Sullivan, Jr.) and the second rigid retractor (another element 100 of Sullivan, Jr.) each comprise a Deaver Retractor (figure 11).
Regarding claim 3, the modified Sullivan, Jr.’s method is capable of having wherein the first rigid retractor (100 of Sullivan, Jr.) is positioned closer to a peritoneum (figure 3 of Mire) of the patient than the second rigid retractor (another element 100 of Sullivan, Jr.).
Regarding claim 4, the modified Sullivan, Jr.’s method has wherein the first rigid retractor (100 of Sullivan, Jr.) is used to dissect (defined as “to examine something closely" by Merriam Webster's Dictionary) fat off of peritoneum (figure 3 of Mire).
Regarding claim 5, the modified Sullivan, Jr.’s method is capable of having wherein the first rigid retractor (100 of Sullivan, Jr.) is used to retract the peritoneum anteriorly above psoas tissue (104 of Mire) (figure 3 of Mire).
Regarding claim 6, the modified Sullivan, Jr.’s method is capable of having wherein the first rigid retractor (100 of Sullivan, Jr.) and the second rigid retractor (another element 100 of Sullivan, Jr.) are used to retract a peritoneum of the patient and expose a psoas of the patient (104 of Mire) (figure 3 of Mire).
Regarding claim 7, the modified Sullivan, Jr.’s method is capable of having wherein the assembly blade (the modified Sullivan, Jr.’s assembly blade) helps to provide a direct look at the psoas (104 of Mire) without the use of a neuomonitoring device.
Regarding claim 9, the modified Sullivan, Jr.’s method has further comprising removing both the first rigid retractor (100 of Sullivan, Jr.) and the second rigid retractor (another element 100 of Sullivan, Jr.), and inserting the assembly blade (the modified Sullivan, Jr.’s assembly blade) and a second assembly blade (1000, 2000, or 3000 of Menendez) attached to a singular mount (102 of Menendez) into the patient.
Regarding claim 10, the modified Sullivan, Jr.’s method discloses all the features/elements as claimed including further comprising inserting a third retractor (e.g. 121, 122, 123, or 124 of Sullivan, Jr.) into the incision (figure 11 of Sullivan, Jr.) but lacks inserting a fusion implant therethrough to be implanted in a disc space.
However, Mire teaches the step of inserting a fusion implant therethrough to be implanted in a disc space (¶85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Sullivan, Jr.’s method with the step of inserting a fusion implant therethrough to be implanted in a disc space as taught by Mire, since such a modification would allow the surgeon to treat the spine during spinal fusion surgeries.

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Jr., Mire, Menendez as applied to claims above, and further in view of Koros et al. (US 5,928,139), herein referred to as Koros.
Regarding claim 8, the modified Sullivan, Jr.’s method discloses all the features/elements as claimed but lacks wherein the assembly blade incorporates a light source to provide a direct look at the psoas.
However, Koros teaches an assembly blade (32) incorporates a light source (45) (col. 6, ll. 60-62 and figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Sullivan, Jr.’s method having an assembly blade with a light source as taught by Koros, since such a modification would provide intense illumination to the surgical site without interfering with the surgical procedure (col. 6, ll. 39-41).
Regarding claim 12, the modified Sullivan, Jr.’s method discloses all the features/elements as claimed but lacks further comprising inserting a light cable through a cannulation of the assembly blade for illuminating a surgical site.
However, Koros teaches inserting a light cable (45) through a cannulation (82) of an assembly blade (32) for illuminating a surgical site (col. 6, ll. 60-62 and figure 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Sullivan, Jr.’s method having an assembly blade with the step of inserting a light cable through a cannulation of the assembly blade for illuminating a surgical site as taught by Koros, since such a modification would provide intense illumination to the surgical site without interfering with the surgical procedure (col. 6, ll. 39-41).

Response to Arguments
Applicant's arguments filed November 15, 2022 have been fully considered. Applicant’s arguments on pages 5-6, under 35 U.S.C. 103, of the Remarks are directed to amended claim 1. Thus, the Examiner has relied upon the combination of references (Sullivan, Jr., Mire, Menendez) to teach applicant’s amended claim 1, see Office Action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775